Pearson, O. J.
We concur with his Honor in the conclusion that the plaintiff failed to show title in his lessor. The grant executed by the Governor, in pursuance of the act of Assembly, passed in 1835, vested the title of the land in the justices of the county of Haywood ; and if we supposed that the deed of the commissioner, provided it had been executed within the three months, to which his authority was limited, would have had the effect, in law, to pass the title out of them, still, there is no ground upon which such effect can he given to a deed, executed by him three yea/rs after his authority and powers, as commissioner, had expired. So, his deed under which the plaintiff claims, was inoperative for the want of power. The title is still in the justices of the county of Haywood ; and we may be at liberty to suggest that the defects of title of this, and other like cases, can only be cured by an act of the Legislature, providing some mode in which the title may be passed.
Per Curiam, Judgment affirmed.